         Case 5:17-cv-04467-BLF Document 359-9 Filed 03/04/21 Page 1 of 9




 1   DUANE MORRIS LLP                                  DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                  Matthew C. Gaudet (GA SBN 287789)
 2   dsbartow@duanemorris.com                          Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                   mcgaudet@duanemorris.com
 3   negrigg@duanemorris.com                           John R. Gibson (GA SBN 454507)
     2475 Hanover Street                               Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                          jrgibson@duanemorris.com
     Telephone: 650.847.4150                           Robin L. McGrath (GA SBN 493115)
 5   Facsimile: 650.847.4151                           Admitted Pro Hac Vice
                                                       rlmcgrath@duanemorris.com
 6   DUANE MORRIS LLP                                  David C. Dotson (GA SBN 138040)
     Joseph A. Powers (PA SBN 84590)                   Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                             dcdotson@duanemorris.com
     japowers@duanemorris.com                          Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)                 Admitted Pro Hac Vice
     Admitted Pro Hac Vice                             jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                         1075 Peachtree NE, Suite 2000
     30 South 17th Street                              Atlanta, GA 30309
10   Philadelphia, PA 19103                            Telephone: 404.253.6900
     Telephone: 215.979.1000                           Facsimile: 404.253.6901
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     SONICWALL INC.
13

14                                UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                         SAN JOSE DIVISION
17   FINJAN, LLC, a Delaware Limited Liability           Case No.: 5:17-cv-04467-BLF-VKD
18   Company,
                                                         DEFENDANT SONICWALL INC.’S
19                         Plaintiff,                    MOTION IN LIMINE TO EXCLUDE THE
                                                         TESTIMONY OF DR. MCDUFF’S PRICE
20          v.                                           PER SCAN OPINIONS (METHOD NO. 3)
                                                         (MOTION IN LIMINE NO. 4)
21   SONICWALL INC., a Delaware Corporation,
                                                          Date:        March 18, 2021
22                                                        Time:        1:30 PM
                           Defendant.
                                                          Courtroom:   3, 5th Floor
23                                                        Judge:       Hon. Beth Labson Freeman
24

25                                              REDACTED
26

27

28

      DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE TO EXCLUDE THE TESTIMONY OF DR. MCDUFF’S PRICE PER SCAN
               OPINIONS (METHOD NO. 3) (MOTION IN LIMINE NO. 4), CASE NO. 5:17-CV-04467-BLF-VKD
            Case 5:17-cv-04467-BLF Document 359-9 Filed 03/04/21 Page 2 of 9




 1                                   TABLE OF REFERENCED EXHIBITS1
 2       September 4, 2020 Expert Report of DeForest McDuff, Ph.D                   Ex. 1
 3       Order on Daubert Motions [Re: ECF 421, 423, 425, 427, 429, 431],
         Finjan, Inc. v. Cisco Systems, Inc., Case No. 17-cv-00072-BLF, Dkt.
 4       No. 555 (N.D. Cal. Apr. 21, 2020)                                          Ex. 2
         September 3, 2020 Expert Report of Dr. Aaron Striegel                      Ex. 6
 5
         November 3, 2020 Deposition Transcript of Aaron Striegel, Ph.D.            Ex. 9
 6
         November 2, 2020 Deposition Transcript of DeForest McDuff, Ph.D.           Ex. 10
 7       Marker Advisors, LLC document marked as McDuff Deposition Ex.              Ex. 13
         No. 5
 8
         Agreement for VirusTotal Services, bearing bates numbers SonicWall-        Ex. 22
 9       Finjan_00101991 - SonicWall-Finjan_00101996, marked as Striegel
         Deposition Ex. No. 2
10       Agreement for VirusTotal Services, bearing bates numbers FINJAN-SW Ex. 23
         158696 - FINJAN-SW 158701, marked as Striegel Deposition Ex. No. 3
11
         January 8, 2017 Email, bearing bates numbers Finjan-SW 403972 -            Ex. 24
12       Finjan-SW 403972
         February 27, 2020 Deposition Transcript of Julie Mar-Spinola               Ex. 25
13
         September 7, 2016 Transcript of Proceedings, Finjan, Inc. v. Sophos,       Ex. 26
14       Inc., Case No. C 14-1197 WHO (N.D. Cal.), bearing bates numbers
         FINJAN-SW158070 - FINJAN-SW158104
15       2018 SonicWall Cyber Threat Report, bearing bates numbers FINJAN-          Ex. 27
         SW 433167 – FINJAN-SW 433191, marked as McDuff Deposition Ex.
16       No. 4
17       October 9, 2020 Expert Report of Stephen L. Becker, Ph.D. on Behalf of Ex. 28
         Defendant
18

19

20

21

22

23

24

25

26

27
     1
         All exhibits are attached to the Declaration of Jarrad M. Gunther.
28

          DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE TO EXCLUDE THE TESTIMONY OF DR. MCDUFF’S PRICE PER SCAN
                   OPINIONS (METHOD NO. 3) (MOTION IN LIMINE NO. 4), CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 359-9 Filed 03/04/21 Page 3 of 9




 1            Pursuant to Federal Rule of Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc.,

 2   509 U.S. 579 (1993), SonicWall seeks to exclude Finjan’s damages expert, Dr. McDuff, from

 3   presenting his Method 3 (Price-Per-Scan) reasonable royalty opinions. For Method 3, Dr. McDuff

 4   looked to “the number of accused scans multiplied by an appropriate royalty per scan.” Ex. 1

 5   (McDuff Report) ¶ 150. Because the manner in which he derived both his “royalty per scan” and the

 6   “number of accused scans” are methodologically flawed and without basis in the facts, this

 7   methodology should be excluded.

 8            A.      Legal Standard
 9            The Court is well-familiar with the general legal standard governing admission of expert

10   opinion and, therefore, SonicWall will not repeat it here. See, e.g., Ex. 2 (Cisco Daubert Order), at

11   1-2; see also Commonwealth Sci. & Indus. Research Organisation v. Cisco Sys., Inc., 809 F.3d 1295,

12   1302 (Fed. Cir. 2015) (“CSIRO”) (“‘Where the data used is not sufficiently tied to the facts of the

13   case,’ a damages model cannot meet the ‘substantive statutory requirement of apportionment of

14   royalty damages to the invention’s value.’”) (quoting Summit 6, LLC v. Samsung Elecs. Co., Ltd.,

15   802 F.3d 1283, 1296 (Fed. Cir. 2015)).

16            B.      Dr. McDuff’s Royalty Rate of    Per Scan Relies On Dr. Striegel’s Flawed
                      Analysis of the          Agreements
17

18            Dr. McDuff opines that “                                                           ” and claims

19   that this amount is supported by the “

20                               ” and “

21                                                      .” Ex. 1 ¶ 154 (emphasis added). Dr. McDuff’s

22   conclusions are based entirely on Dr. Striegel’s separate, flawed analysis of Finjan and SonicWall’s

23                 licenses. Ex. 10 at 147:1-6.

24            Specifically, Dr. Striegel opined that “

25                             ,” and also that

26                           .” Ex. 6 ¶ 126. Dr. McDuff’s          /scan calculation is based on the price for

27   “                          .” Ex. 1 ¶ 154 n. 347. But the actual record evidence confirms that neither

28   SonicWall nor Finjan ever paid for, or even obtained a license to,                            . Instead,
                                                        1
         DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE TO EXCLUDE THE TESTIMONY OF DR. MCDUFF’S PRICE PER SCAN
                  OPINIONS (METHOD NO. 3) (MOTION IN LIMINE NO. 4), CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 359-9 Filed 03/04/21 Page 4 of 9




 1   they both purchased and obtained a license to a completely separate and distinct                service

 2   –“                                       ” – which both Drs. Striegel and McDuff admit was priced at

 3           or less per look-up (i.e.,                   scan figure that Dr. McDuff uses for his Method 3

 4   royalty rate). Ex. 9 at 33:23-40:18, 41:20-22; Ex. 22; Ex. 23; Ex. 10 at 159:9-163:17. Put simply,

 5   Dr. Striegel was just plain wrong in opining that either Finjan or SonicWall had a license to

 6                           . And by relying on the higher                           pricing (instead of the

 7   much lower pricing for                                     service that SonicWall and Finjan actually

 8   licensed), Dr. McDuff calculated a royalty rate that was over-inflated by at least 16X, improperly

 9   skewing the damages range. Because his royalty rate analysis is not tied to the facts of record, Dr.

10   McDuff’s per scan royalty rate is flawed, and his opinions regarding this method must be excluded.

11   See CSIRO, 809 F.3d at 1302 (“[A]s damages models are fact-dependent, a distinct but integral part

12   of the admissibility inquiry is whether the data utilized in the methodology is sufficiently tied to the

13   facts of the case.”).

14           Nor would it be acceptable for Dr. McDuff to simply maintain his use of the price of the

15                             service even though it was never used by either party. To be clear, in

16   determining the royalty rate to apply to this method, Dr. McDuff relied heavily on his understanding

17   that the        figure was consistent with “

18

19

20               ” Ex. 1 ¶ 154(b), (c). Absent the threshold relevance of both parties subscribing to and

21   licensing the technology there is no reason for Dr. McDuff to have chosen the pricing for this service

22   as relevant to the hypothetical negotiation. In fact, it is used by neither, and therefore there is no

23   reason that it would have been considered at the hypothetical negotiation and Finjan has failed to

24   provide the requisite technical and economic relevance to be considered here, warranting exclusion.

25   Wordtech Sys, Inc. v. Integrated networks Solutions, Inc., 609 F.3d 1308, 1319-20 (Fed. Cir. 2010)

26   (“[C]omparisons of past patent licenses to the infringement must account for ‘the technological and

27   economic differences between them.’”) (quoting ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 870

28   (Fed. Cir. 2010)).
                                                      2
      DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE TO EXCLUDE THE TESTIMONY OF DR. MCDUFF’S PRICE PER SCAN
               OPINIONS (METHOD NO. 3) (MOTION IN LIMINE NO. 4), CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 359-9 Filed 03/04/21 Page 5 of 9




 1          Although Dr. McDuff briefly mentions other alleged bases of support, none could possibly

 2   provide a methodologically sound basis for use of this royalty rate here. First, he references otherwise

 3   undocumented discussions with Mr. Hartstein and Ms. Mar-Spinola saying that they used             /scan

 4   in negotiations with “                   .” Ex. 1 ¶ 154 & n. 346. As to Sophos, the final settlement

 5   itself says nothing at all about a price per scan, and contemporaneous emails between Sophos and

 6   Finjan confirm that                                                            either. See, e.g., Ex. 24

 7   (offering terms “

 8

 9

10            ” Ex. 1 ¶ 45(b). The “others” are never identified and thus cannot be a basis for an analysis

11   of technical or economic comparability, especially in view of Ms. Mar-Spinola’s testimony that

12   Finjan does not have “a standard pricing” and instead “[i]t’s all dependent on the prospect.” Ex. 25

13   at 57:18-58:5. Nor do any of Finjan’s other licenses reflect any price per scan rate, much less a

14        /scan rate. Id. at 55:6-11 (confirming that “

15                                                           ). In short, there is no basis to even begin an

16   analysis of economic or technical comparability from these data points; indeed, it is even worse than

17   the “starting point” rejected by the Federal Circuit in Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d

18   1299, 1312 (Fed. Cir. 2018), as there is nothing tying a                            to what the parties

19   would have used at the hypothetical negotiation in the 2012-2014 period. See id. (“Mr. Chaperot's

20   testimony that an 8–16% royalty rate would be the current starting point in licensing negotiations

21   says little about what the parties would have proposed or agreed to in a hypothetical arm's length

22   negotiation in 2008.”).

23          Dr. McDuff also references Mr. Hartstein’s testimony from the Sophos case (Ex. 1 at n. 346,

24   citing Finjan-SW 158070, at -85 (Ex. 26)), but the cited testimony is clearly discussing the Blue Coat

25   I jury verdict, which had nothing to do with a price per scan, and in any event, was overturned on

26   appeal after the Federal Circuit found that Finjan’s testimony used figures that were “plucked from

27   thin air and, as such, cannot be the basis for a reasonable royalty calculation.” Blue Coat, 879 F.3d

28   at 1312. This level of ipse dixit cannot sustain a methodology that would increase damages by an
                                                      3
      DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE TO EXCLUDE THE TESTIMONY OF DR. MCDUFF’S PRICE PER SCAN
               OPINIONS (METHOD NO. 3) (MOTION IN LIMINE NO. 4), CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 359-9 Filed 03/04/21 Page 6 of 9




 1   order of magnitude. See DSU Med. Corp. v. JMS Co., 296 F. Supp. 2d 1140, 1158 (N.D. Cal.

 2   2003), aff'd, 471 F.3d 1293 (Fed. Cir. 2006) (“Picking this million dollar number is

 3   classic ipse dixit and would remain so even if Dr. Degnan were to now essay an expansion of his

 4   reconstruction of the market.”).

 5          C.      Dr. McDuff’s Royalty Base Is Improperly Predicated On His Incorrect,
                    Layman’s Understanding of a Single Statement In SonicWall’s Annual Cyber
 6                  Threat Reports
 7          Dr. McDuff opined that

 8                    .” Ex. 1 ¶ 151. Dr. McDuff then identified what he believed to be the “

 9                                                                                                   ” (id. ¶

10   153) based solely on statements in SonicWall’s annual Cyber Threat Reports indicating that

11   SonicWall as a company had collected, e.g., “                                        ” in 2017. See id.

12   ¶ 152 and Attachment J-3 thereto (notes and sources, citing SonicWall’s 2018-2020 Cyber Threat

13   Reports)); Ex. 10 at 109:22-114:12; Ex. 27. But the number of “unique malware samples” set forth

14   in SonicWall’s Cyber Threat Report is demonstrably not the number of “scans” performed by any

15   SonicWall product, let alone one very specific product, i.e., Capture ATP. Instead, it represents the

16   number of malware samples identified generally by the industry, i.e., by SonicWall itself and third

17   parties. See Ex. 28 ¶ 550 (confirming understanding with SonicWall’s Alex Dubrovsky).

18          Nor is this question just a battle of experts. Dr. McDuff is not qualified to opine on the actual

19   number of “scans” that Capture ATP performs for several reasons, and he points to no one else (i.e.,

20   no fact witness or technical expert opinion) to justify this position.

21          First, Dr. McDuff does not have the necessary technical expertise that would allow him to

22   render an expert opinion to calculate (or even approximate) the number of “scans” performed by

23   Capture ATP. Dr. McDuff admits he has no “formal expertise in computer science” and that he is

24   not rendering any technical opinions in this case. Ex. 10 at 119:11-120:1. Dr. McDuff further admits

25   he did not consult with any of Finjan’s technical experts to support his non-technical understanding

26   of the statements in the Cyber Threat Report. Id. at 116:2-6. Nor is his interpretation of a statement

27   in SonicWall’s annual Cyber Threat Report a question of economics or damages, which is where Dr.

28   McDuff’s expertise resides. Id. at 122:6-123:2. Simply put, Dr. McDuff is not qualified to opine as
                                                       4
      DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE TO EXCLUDE THE TESTIMONY OF DR. MCDUFF’S PRICE PER SCAN
               OPINIONS (METHOD NO. 3) (MOTION IN LIMINE NO. 4), CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 359-9 Filed 03/04/21 Page 7 of 9




 1   to his “understanding” that “a unique malware sample” as discussed in the Cyber Threat Report is

 2   the same “kind of scans that are performed by Capture ATP” and accused of infringement here. Id.

 3   at 119:4-10.

 4          Second, Dr. McDuff’s interpretation is directly contradicted by his opinions on other issues.

 5   For example, Dr. McDuff, citing to third-party market research firm Gartner, opined that SonicWall

 6   did not have a sandboxing technology (i.e., Capture ATP) in the market until August 2016, at the

 7   earliest. Ex. 1 ¶ 13 (“                                                                            .”);

 8   Ex. 10 at 131:15-133:23; Ex. 13 (admitting Capture ATP was not released until summer of 2016). It

 9   would thus be impossible for at least 172 million of the purported “scans” Dr. McDuff calculated

10   using the Cyber Threat Report from 2014-August 2016—which account for over half of his royalty

11   base—to represent “scans” performed by Capture ATP (which had not even been released during that

12   period). Ex. 10 at 123:9-124:18.

13          In sum, Dr. McDuff’s “understanding” as to what the Cyber Threat Reports represented is not

14   only unsupported by any technical foundation, but it is an area in which he does not possess expertise

15   to offer an opinion. Further, the opinion he does offer is contradicted by other opinions and citations

16   to third party market analysis.

17          D.      Conclusion
18          Dr. McDuff’s Methodology No. 3 is the result of a flawed methodology for calculating a

19   royalty rate, and an unsupported technical opinion by an economist to calculate the relevant royalty

20   base. Accordingly, the Court should preclude Dr. McDuff from providing his Method No. 3 opinions.

21

22
      Dated: March 4, 2021                           Respectfully Submitted,
23
                                                     /s/ Nicole E. Grigg
24                                                   Nicole E. Grigg (formerly Johnson)
                                                     Email: NEGrigg@duanemorris.com
25                                                   DUANE MORRIS LLP
                                                     2475 Hanover Street
26                                                   Palo Alto, CA 94304-1194
27                                                   Matthew C. Gaudet (Pro Hac Vice)
                                                     Email: mcgaudet@duanemorris.com
28
                                                      5
      DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE TO EXCLUDE THE TESTIMONY OF DR. MCDUFF’S PRICE PER SCAN
               OPINIONS (METHOD NO. 3) (MOTION IN LIMINE NO. 4), CASE NO. 5:17-CV-04467-BLF-VKD
       Case 5:17-cv-04467-BLF Document 359-9 Filed 03/04/21 Page 8 of 9




 1                                                 John R. Gibson (Pro Hac Vice)
                                                   Email: jrgibson@duanemorris.com
 2                                                 Robin L. McGrath (Pro Hac Vice)
                                                   Email: rlmcgrath@duanemorris.com
 3                                                 David C. Dotson (Pro Hac Vice)
                                                   Email: dcdotson@duanemorris.com
 4                                                 Jennifer H. Forte (Pro Hac Vice)
                                                   Email: jhforte@duanemorris.com
 5                                                 1075 Peachtree Street, Ste. 2000
                                                   Atlanta, GA 30309
 6
                                                   Joseph A. Powers (Pro Hac Vice)
 7                                                 Email: japowers@duanemorris.com
                                                   Jarrad M. Gunther (Pro Hac Vice)
 8                                                 Email: jmgunther@duanemorris.com
                                                   30 South 17th Street
 9                                                 Philadelphia, PA 19103

10                                                 Attorneys for Defendant
                                                   SONICWALL INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    6
     DEFENDANT SONICWALL, INC.’S MOTION IN LIMINE TO EXCLUDE THE TESTIMONY OF DR. MCDUFF’S PRICE PER SCAN
              OPINIONS (METHOD NO. 3) (MOTION IN LIMINE NO. 4), CASE NO. 5:17-CV-04467-BLF-VKD
       Case 5:17-cv-04467-BLF Document 359-9 Filed 03/04/21 Page 9 of 9




 1                                 CERTIFICATE OF SERVICE

 2           This is to certify that a true and correct copy of DEFENDANT SONICWALL INC.’S

 3   MOTION IN LIMINE TO EXCLUDE THE TESTIMONY OF DR. MCDUFF’S PRICE PER

 4   SCAN OPINIONS (METHOD NO. 3) was served by ECF on all counsel of record on March 4,

 5   2021.

 6
                                                      /s/ Nicole E. Grigg
 7                                                    Nicole E. Grigg
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  1
                             DEFENDANT SONICWALL INC.’S CERTIFICATE OF SERVICE
                                    CASE NO. 5:17-CV-04467-BLF-VKD
